*205ON REVIEW BY THE MULTIDIS-TRICT LITIGATION PANEL
PER CURIAM
Defendants Marathon Petroleum Company LP (“Marathon Petroleum”), Marathon Petroleum Logistics Services LLC, Innovative Ventilation Systems, Inc., Al-tairStrickland, LLC, and Certified Safety, Inc. have filed a motion to transfer the following cases to a multidistrict litigation (“MDL”) pretrial court:
1. Samuel Solache v. Marathon Petroleum Co. LP, Cause No. E-198,031, filed in the 172nd District Court, Jefferson County, Texas.
2. Charles Espinoza v. Marathon Petroleum Co. LP, Cause No. CV-00756674, filed in County Court at Law No. 2, Galveston County, Texas.
3. Abel Herrera v. Marathon Petroleum Co., L.P., Cause No. 16-CV-0111, filed in the 56th District Court, Galveston County, Texas.
4. Scott McCrory v. Altair Strickland, LLC, Cause No. 2016-06590, filed in the 215th District Court, Harris County, Texas.
See Tex. R. Jud. Admin. 13.3(a) (explaining that party in case “may move for transfer of the case and related cases to a pretrial court”).
In the four cases, sixteen plaintiffs have alleged that they sustained personal injuries in a fire occurring in a refinery located in Texas City, Galveston County, Texas. The refinery is operated and owned by Blanchard Refining Company LLC (“Blanchard Refining”), which is a subsidiary of Marathon Petroleum. The other defendants had contracted with Blanchard Refining to provide services relating to the refinery. The plaintiffs were all working as maintenance contractors in or near the refinery. Two of the plaintiffs have filed a joint response to the motion to transfer stating that they do not oppose the transfer, and the remaining plaintiffs have not filed a response.
Given that the cases arise from a common event, we have concluded that assigning these cases to an MDL pretrial judge will further the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. See In re Spicewood Wildfire Litig., 434 S.W.3d 873, 874 (Tex. M.D.L. Panel 2014); see also Tex. Gov’t Code § 74.162 (setting out circumstances in which transfer may be made). The motion is granted.
PRESIDING JUDGE DAVID PEEPLES, CHIEF JUSTICE ANN McCLURE, AND JUSTICES ELIZABETH LANG-MIERS, HARVEY G. BROWN, AND DAVID PURYEAR CONCUR.